UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-6817



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MARIKA LODY RUNNELLS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-88-53-N, CA-97-461-N)


Submitted:   August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marika Lody Runnells, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Karen L. Gore, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal. As a result of the statute of

limitations embodied in the Antiterrorism and Effective Death

Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat 1214, Appellant

was required to file her § 2255 motion on or before April 23, 1997.

See Brown v. Angelone, ___ F.3d ___, 1998 WL 389030 (4th Cir. July

14, 1998) (Nos. 96-7173, 96-7208). Appellant submitted her motion

to prison officials for filing on April 24, 1997. See Houston v.

Lack, 487 U.S. 266, 270 (1988). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2